Exhibit 10.2


EIGHTH AMENDMENT
EIGHTH AMENDMENT, dated as of August 2, 2019 (this “Amendment”), to the Amended
and Restated Credit Agreement, dated as of March 5, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Realogy Intermediate Holdings LLC (“Holdings”), Realogy Group LLC (the
“Borrower”), the Revolving Facility Lenders parties hereto, the Issuing Banks
parties hereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to Section 10.08 of the Credit Agreement, Holdings, the
Borrower, the Lenders holding commitments under the Revolving Facility, the
Administrative Agent and the Issuing Banks wish to amend the Credit Agreement as
set forth herein, with such amendments requiring the consent of the Majority
Lenders under the Revolving Facility (and without the consent of the Required
Lenders) as if the Revolving Facility were the only Facility under the Credit
Agreement as of the date hereof;


WHEREAS, the amendments and terms set forth herein only affect the Revolving
Facility; and


WHEREAS, Holdings, the Borrower, the Revolving Facility Lenders party hereto,
the Issuing Banks and the Administrative Agent are willing to agree to this
Amendment on the terms set forth herein.


NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:


SECTION 1.Definitions. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
SECTION 2.    Amendments to Article I of the Credit Agreement. Section 1.01 of
the Credit Agreement is hereby amended as follows:
(a)    The following definitions are hereby added in the appropriate
alphabetical order to Section 1.01:
“Eighth Amendment Effective Date” shall mean August 2, 2019.
“Specified Letters of Credit” shall mean those Letters of Credit issued and
outstanding as of the Eighth Amendment Effective Date and set forth on Schedule
1.01C-1 of the Credit Agreement.
(b)    The definition of “Letter of Credit” is hereby amended by adding the
following sentence as the last sentence of such definition:
“Each Specified Letter of Credit shall be deemed to constitute a Letter of
Credit issued hereunder on the Eighth Amendment Effective Date for all purposes
of the Loan Documents.”
SECTION 3.    Amendments to Article II of the Credit Agreement.





--------------------------------------------------------------------------------




(a)    Section 2.05 of the Credit Agreement is hereby amended by adding the
following sentence as the last sentence in Section 2.05(a):
“As of the Eighth Amendment Effective Date, each Specified Letter of Credit
shall be deemed to be a Letter of Credit under this Agreement and each Lender
that is an issuer of a Specified Letter of Credit shall be deemed to be an
Issuing Bank with respect to such Specified Letter of Credit and shall have all
rights of an Issuing Bank hereunder (but shall have no obligation to extend or
renew any Specified Letter of Credit) until such Specified Letter of Credit has
been terminated.”
SECTION 4.    Addition of Schedule 1.01C-1. Schedule 1.01C-1 (“Specified Letters
of Credit”) is hereby added to the Credit Agreement as set forth on Exhibit A
hereto.
SECTION 5.    Effectiveness. This Amendment shall become effective as of the
date (the “Eighth Amendment Effective Date”) on which the Administrative Agent
(or its counsel) shall have received a duly executed and completed counterpart
hereof that bears the signature of (i) the Borrower, (ii) Holdings, (iii) the
Administrative Agent, (iv) each Issuing Bank, and (v) Majority Lenders under the
Revolving Facility (as if the Revolving Facility were the only Facility under
the Credit Agreement in accordance with Section 10.08 of the Credit Agreement).
SECTION 6.    Representations and Warranties. The Borrower represents and
warrants to the Revolving Facility Lenders, each Issuing Bank and the
Administrative Agent that as of the Eighth Amendment Effective Date:
(a)     this Amendment has been duly authorized, executed and delivered by it,
and this Amendment and the Credit Agreement constitute its valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;
(b)     each of the representations and warranties set forth in Article III of
the Credit Agreement are true and correct in all material respects on and as of
the Eighth Amendment Effective Date with the same effect as though made on and
as of the Eighth Amendment Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date; provided
that any representation or warranty that is qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct in all
respects; and
(c)    no Default or Event of Default shall have occurred and be continuing.
SECTION 7.    Effect of this Amendment.
(a)    This Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders or the Administrative Agent under the Credit Agreement or any other Loan
Document, and except as expressly set forth herein, shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.
(b)    On and after the Eighth Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the Credit Agreement in any other Loan
Document shall be deemed a reference to the Credit


2



--------------------------------------------------------------------------------




Agreement as amended hereby. This Amendment shall constitute a “Loan Document”
for all purposes of the Credit Agreement and the other Loan Documents.
SECTION 8.    General.
(a)     GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.
(b)     Costs and Expenses. The Borrower agrees to reimburse the Administrative
Agent for its reasonable and documented out-of-pocket expenses in connection
with this Amendment, including the reasonable fees, charges and disbursements of
Simpson Thacher & Bartlett LLP, primary counsel for the Administrative Agent.
(c)     Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by email or
facsimile transmission (or other electronic transmission) shall be effective as
delivery of a manually executed counterpart hereof.
(d)    Headings. The headings of this Amendment are used for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.
[remainder of page intentionally left blank]


3



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.
REALOGY GROUP LLC, as Borrower
By:
/s/ Charlotte C. Simonelli    
Name: Charlotte C. Simonelli
Title: Executive Vice President, Chief Financial
Officer and Treasurer

REALOGY INTERMEDIATE HOLDINGS LLC, as Holdings
By:
/s/ Charlotte C. Simonelli    
Name: Charlotte C. Simonelli
Title: Executive Vice President, Chief Financial
Officer and Treasurer

 


Signature Page to Eighth Amendment



--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Bank and a Revolving
Facility Lender
By:
/s/ Brian Smolowitz    
Name: Brian Smolowitz
Title: Vice President

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Issuing Bank and as a
Revolving Facility Lender
By:
/s/ Gordon Yip    
Name: Gordon Yip
Title: Director

By:
/s/ Myra Martinez    
Name: Myra Martinez
Title: Vice President

BANK OF MONTREAL, as a Issuing Bank and as a Revolving Facility Lender
By:
/s/ Sean Ball    
Name: Sean Ball
Title: Managing Director

BARCLAYS BANK PLC, as a Revolving Facility Lender
By:
/s/ Martin Corrigan    
Name: Martin Corrigan
Title: Vice President

Flushing Bank, as a Revolving Facility Lender
By:
/s/ Dahianara Villacres    
Name: Dahianara Villacres
Title: AVP, Credit Relationship Manager






--------------------------------------------------------------------------------




CITIZENS BANK, N.A., as a Revolving Facility Lender
By:
/s/ Barrett D. Bencivenga    
Name: Barrett D. Bencivenga
Title: Managing Director

THE BANK OF NOVA SCOTIA, as a Revolving Facility Lender
By:
/s/ Winston Lua    
Name: Winston Lua
Title: Director

WELLS FARGO BANK, N.A., as a Revolving Facility Lender
By:
/s/ Maribelle Villaseñor    
Name: Maribelle Villaseñor
Title: Director

CAPITAL ONE, NATIONAL ASSOCIATION, as a Revolving Facility Lender
By:
/s/ Alfredo Wang    
Name: Alfredo Wang
Title: Duly Authorized Signatory

Fifth Third Bank, as a Revolving Facility Lender
By:
/s/ Christopher Griffin    
Name: Christopher Griffin
Title: Vice President

Sun Trust Bank, as a Revolving Facility Lender
By:
/s/ Steve Curran    
Name: Steve Curran
Title: Director






--------------------------------------------------------------------------------




Santander Bank, N.A., as a Revolving Facility Lender
By:
/s/ Bruce H. Stanwood    
Name: Bruce H. Stanwood
Title: NY/NJ Regional Credit Director

Crédit Industriel et Commercial. New York Branch, as a Revolving Facility Lender
By:
/s/ Clifford Abramsky    
Name: Clifford Abramsky
Title: Managing Director

By:
/s/ Garry Weiss    
Name: Garry Weiss
Title: Managing Director

THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Revolving Facility Lender
By:
/s/ Peter Kuo    
Name: Peter Kuo
Title: Authorized Signatory

Bank of America, N.A., as a Revolving Facility Lender
By:
/s/ Bernard J. Tsang    
Name: Bernard J. Tsang
Title: Director

GOLDMAN SACHS BANK USA, as a Revolving Facility Lender
By:
/s/ Jamie Minieri    
Name: Jamie Minieri
Title: Authorized Signatory






--------------------------------------------------------------------------------




PEOPLE'S UNITED BANK, NATIONAL ASSOCIATION, as a Revolving Facility Lender
By:
/s/ Donna J. Emhart    
Name: Donna J. Emhart
Title: Senior Vice President

BBVA USA, f/k/a Compass Bank, as a Revolving Facility Lender
By:
/s/ Raj Nambiar    
Name: Raj Nambiar
Title: Sr. Vice President








